Case 1:13-cr-00083-EGS Document 132 Filed 12/17/18 Page 1 of 9

AO 2453 (Rev. 021'| R) Judgment in a Crimina| Casc
Sheet l

UNITED STATES DISTRICT COURT

District ofColtunbin

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRlMli\'AL CASE
\'\ )
MlN JUNG CHO § C1tse Number: CR13-083-01 (EGS)
) USM Nurnber: 32500-016
)
) Barbara Van Ge|der! Anthony Sa|er (AUSA}
) D_efendunisAt_tol-'ney _
T'HE DEFENDANT:
Mpleaded guilty to eounl(s) _l OFTHE INFORMAT|ON F|LED ON 3314!2013 _ __-__ __ F I L E D _
I:I pleaded nolo contendere to count(s) _ D_E.C 1 7 20l8 ________ __
which was accepted by t|te eourt. mem U_ 3 D|-Smct & H

wm f ankiuptey
ij was found guilty on eouru(s) 5 OF file Distn'ct of Columbia

 

after 11 plea of not guilty.

The defendant is adjudicated guilty ofthese ot`f`enses:

Title & Seetion Ntlture ol'Ol'l'ense Ol`fense Ended Count
18 USC § 371 Cortspiraey to Commit Bribery of a Public Of‘l`lcial 10,"1.-‘2011 j
Thc defendant is sentenced ns provided in pages 2 through __ 9 ofthis judgtnent. Thc sentence is imposed pursuant to

the Senteneing Rei`onn Aet oi`1984,

i:l Thc defendant has been found not guilty on eount(s)

l:l Count(s) ij is ij are dismissed on the motion ol`the United Stutes.

 

It' ls ordered that the defendant must notify the United States anorne ' his district wi ` ' ofzmy change of`narne residence
or mmlm;_,¢tddress until alli'lnes restitution, eosts, and special assessnten ' ‘ dby this ment firc iu | pnid. lfoidercd to pay restitution

the defendant must notify the coull and Uriited Stntes attoiney olin 1'11l inees’ in ee ees.

 
    

 

    

Signature o_l‘.ludgc

EMMET G. SuLL__l\/AN u_ s_ olS_TR_tcT JuDGE
Name _and'litle ofJudge

/,z//é//W

Case 1:13- --Cr OOOSS-‘EGS Document 132 `Filed 12/17/18 Page 2 of 9

AO 24SB (Rev. 02/18) Judgmcntin Criminal Case
Shcct 2 - imprisonment

 

‘ ludgmcnt-Page ____2__; Of 9______.
DEFENDANT! MlN JUNG CHO '

CASE NUMBER: CR 13-083-01 (EGS)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Thirty-Six (36) Months as to Count 1

m The court makes the following recommendations to the Bureau of Prisons:

The Defendant To Be Placed At A Federa| Correctional Faci|ity Located Near The Washington DC Metropo|itan Area.

l:l The defendant is remanded to the custody of the United States Marshal.

Ei The defendant shall surrender to the United States Marshal for this district:

After March 1, 2019 and within 24 hours of receiving notification from the Probation Off ce or Pretrial Services Offlce that the
defendant has been placed at an institution by the Bureau Of Prisons

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

L__\ before 2 p.m. on

 

|:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Offtce.

 

 

 

 

RETURN
I_have executed this judgment as follows:
Defendant delivered on 10
at , with a certified copy of this judgment
UN[TED STATES MARSHAL .
By

 

DF.PUTY UNlTED STATES MARSHAL

Case 1:13-cr-00083-EGS Document 132 Filed 12/17/18 Page 3 of 9

AO 2458 (Rev. 02/|8) Judgment in a Criminal Casc
' Sheet 3 - Supervised Rcleasc

 

Judgment-Page 3 of

il

DEFENDANT: MlN JUNG CHO
CASE NUMBER: CR 13»083-01 (EGS)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Twenty-Four (24) Months as to Count 1

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

!-»’N

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaftcr, as determined by the court.

[:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapphcable)
4_ M You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)
5. M You must cooperate in the collection of DNA as directed by the probation ofticer. (check tfappl¢'cable)
g You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090|, et serg.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
‘ reside, work, are a student, or were convicted of a qualifying offense. (aheck tfappltcuble)

7, l:l You must participate in an approved program for domestic violencc. (check tfappltcable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Case 1:13-cr-00083-EGS Document 132 Filed 12/17/18 Page 4 of 9

AO 2458 (Rev. 02/l8) Judgment in a Criminal Casc
Sheet 3A - Supcrvised Release

Judgrnent-Page z of g
DEFENDANT: MlN JUNG CHO
C_ASE NUMBER: CR 13-083-01 (EGS)

 

 

STANDARD CONDITIONS OF SUPERVISlON

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
it'_:lease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time

ame.

2. Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed t

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. if you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

. take any items prohibited by the conditions of your supervision that he or she observes in plain view. _

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf` you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before thc ehange. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change. .

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has b_een
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation otiicer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

lO. ¥ou must not own, possess, or have access to a firearm, ammunition, destructive dcvice, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

. first getting the permission of the court. _

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

.v-.¢>-

fJ.S. Probation Ofi`ice Use Only g

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Condt'tions, available at: www.uscourts.gov.

 

Defendant's Signature Date

Case 1:13-cr-00083-EGS Document 132 Filed 12/17/18 Page 5 of 9

AO 2458 (Rev. 02/18) .Itidgment in a Crirninal Case
Sheet 38 - Supervised Rclease -

Judgment-Pagc § of - 9

 

DEFENDANT: MlN JUNG CHO
CASE NUMBER: CR 13-083-01 (EGS)

ADDITIONAL SUPERVISED RELEASE TERMS

'Restitution Obligation - The defendant shall pay the balance of any restitution owed at a rate of no less than $50.00 each
month and provide verification of payments to the Probation Office.

Aozisa(it¢v.oz/is) GM&AlBH§Lm®@QB3-EGS Document 132 Filed12/17/18 Page€0t9

Shect 5 - Criminal Monetary Pcnaltim

 

 

d i d _ p _
DEFENDANr: MlN JuNe ci-io " g'“°"‘ ““° ___6 °f J_ _
CASE NUMBER: CR 13-083-01 (EGS)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Shect 6.

Assessment JVTA Assessmcnt* Fine Restitution
TOTALS $ 100.00 $ $ $ 7,226,177.‘17
L_.l The determination of` restitution is deferred until . An Amended Jiidgmem in a Cri'minal Case (A024.iC) wil_l be entered

after such determination
n The defendant must make restitution (including community rcstitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority or_dcr or percentage payment column clow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid. .

Name of Payee _ ,_ Total Loss** RestitutiondOrdered Priorig or Percentage
United States Army C`orp of 'Engineers ‘ $7,226.177.17 `

441 G Street NW

`Washingtbh De'20314

 

TOTALS 5 0.00 5 7,226.177.17

13 Restitution amount ordered pursuant to plea agreement S

l:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifieenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Shect 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g). -

['_'] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
I:] the interest requirement is waived for the |:l fine L__] restitution.

El the interest requirement for the |:| fine Cl restitution is modified as follows:

*; Justice for Victims of Traffickin Act of 2015, lfub. L. No. 114-22. .‘ ‘_
** Findings for the total amount o losses arc required under Chapters 109A, l 10, 1 lOA, and 113A of Titlc 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

Aloz¢isa(Rev.oz/is)£ii@iaetilimhara£ita@83-EGS Document 132 Filed12/17/18 Page70t9
Shect 6 - Schedule of Payments

 

1 d t--l’ 7 f g
DEFENDANT: MlNJuNG cHo “ gm°” ““° -_- ° _.___._.

CASE NUMBER: CR 13-083-01 (EGS)

SCHEDULE OF PAYMENTS
Having assessed the defendant‘s ability to pay, payment of the total criminal monetary penalties is due as follows:
A ij Lump sum payment of 8 due immediately, balance due

|:] not later than ,or
|:| in accordance with ij C, [_°_] D, l:| E, or [:] Fbelow; or

B ij Payment to begin immediately (may be combined with I:] C, |:l D, or l:l F below); or

C [] Payment in equal (e.g., weekly. monthly. quarterly) installments of $ over'a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or'

D l] Payment in equal (e.g., week!y, monilily. quarrerly) installments of S over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |'_`| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant‘s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:
Special Assessment of $100.00 ls Due Before The Expiration Of Supervised Release .

The Court finds that the defendant does not have the ability to pay a fine and, therefore, waives imposition of a
fine in this case. .

Unless the cou_rt ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e per_iod of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons‘ Inmate
Financial Responsibility Program, are made to the clerk of the court.

'fhe defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

13 Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amotmt,
and corresponding payee, if appropriate

See Page 8

l:l The defendant shall pay the cost of prosecution.
l:l The defendant shall pay the following court cost(s):
§ The defendant shall forfeit the defendant‘s interest in the following property to the United States:

See Page 9

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penaltics, and (9) costs, including cost of prosecution and court costs,

i\[‘:'mi ""\¢"-"2"‘31@&®@"§|_1`1."]_13¥-1`@|'“®0©83-EGS DOCUI'Tl€n'[ 132 Fil€d 12/17/18 Page 8 01 9
Shect 614 - St.‘}‘.edulc of Fay'rncnts

_ iudgrrien: |’.'igi: 8 of _
l)lil"l",f\`]')i\.\l'l`: MlN JUNG CHO
C.`:\SI'€ NUMBER: CR 13-083-01 (EGS)

ADDITIONAL DEFENDANFI`S AND CO-DEFENDANTS HELD JOlNT AND SEVERAL

Citse '.\`iimht.\r
Defendant and Co-Del`enti:tnt .'\'ames

 

Joint iiiitl Se\'eritl Ciirre.'ipuiiding P'ii_\‘ei.'.
(including defendant iiiimber) 'l`ota[ Amoiiiit .~\niiitiiit if appropriate
CR 11-26?-0‘1 Yot.lng N. ChO
CR11-276-01 Kerry Khan $?.226`177.1?

CR 11-2?6-03 Michael Alexander

ca 13-034-01 Nova oaiacnm, Ll_c
top re 3610,009.62)

Shect 68- Schedule ofPayments

A024sa(itev. oz/is) Oataeedidi§;onii@@@£;%- EGS Document 132 Filed 12/17/18 Page 9 of 9

Judgment-Page _9_ of ____9__
DEFENDANT: MlN JUNG CHO

CASE NUMBER: CR 13-083-0‘1 (EGS)

ADDITIONAL FORFEITED PROPERTY

` Pursuant to Ru|e 32.2(a) of the Fed. Rules of Crim Proc.. you, Min Jung Cho. is ordered to
forfeit a money judgment in the amount of$1.076,948.16, as property, real or personal.
constituting or derived from proceeds obtained directly or indirectly as the result of the offense
alleged in Count One, for which the defendant is jointly and severally liable with Young N. Cho (CR 11-267-01)
and Nova Datacom (CR 13-084-01).

